Exhibit 10.33

 

SECOND AMENDMENT TO CREDIT AGREEMENT

 

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of March
19, 2015, is entered into by and among VARIATION BIOTECHNOLOGIES (US), INC., a
Delaware corporation (the “Borrower”); VBI Vaccines Inc., a Delaware corporation
(“Holdco”); Variation Biotechnologies, Inc., a corporation incorporated under
the Canada Business Corporation Company (“Canadian Sub” and together with
Holdco, the “Guarantors”); and PCOF 1, LLC (the “Lender”). Terms used herein
without definition shall have the meanings ascribed to them in the Credit
Agreement defined below.

 

RECITALS

 

A.     The Borrower, the Lender and the Guarantors have previously entered into
that certain Credit Agreement, dated as of July 24, 2014, as amended pursuant to
that certain First Amendment to Credit Agreement, dated as of September 30, 2014
(as may be further amended, modified and supplemented from time to time, the
“Credit Agreement”), pursuant to which the Lender has made certain loans and
financial accommodations available to Borrower.

 

B.     The Borrower and the Lenders wish modify certain provisions of the Credit
Agreement on the terms and conditions set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1.     Amendment to Credit Agreement.

 

(a)     Section 7.18 of the Credit Agreement is deleted in its entirety and
replaced with the following:

 

Required Milestones. Holdco and the Borrower covenant and agree that (i) on or
before April 30, 2015 the Borrower will have entered into a licensing agreement
with a global pharmaceuticals company with respect to the Thermostable LPV
technology, on terms satisfactory to the Lender, (ii) on or before September 25,
2015 the Borrower will have commenced toxicology work with respect to the CMV
(VLP) Product, in the form of a first immunization of an animal for GLP
toxicology, and (iii) on or before April 25, 2016 the Borrower will have
commenced Phase I clinical trials with respect to the CMV (VLP) Product, in the
form of a patient vaccination.

 

2.     Acknowledgement of Assignment. Borrower acknowledges that all obligations
under the Credit Agreement have been assigned by the Lender, pursuant to the
terms of the Credit Agreement, to Perceptive Credit Opportunities Fund, LP, a
related entity, which going forward has agreed to operate as though it were a
named party therein acting as Lender.

 

3.     Effective of this Amendment. Except as amended and set forth above, the
Credit Agreement shall continue in effect in accordance with its terms without
modification.

 

 
 

--------------------------------------------------------------------------------

 

 

4.     Choice of Law. The validity of this Amendment, the construction,
interpretation, and enforcement hereof, and the rights of the parties hereto
with respect to all matters arising hereunder or related hereto shall be
determined under, governed by, and construed in accordance with the law of the
State of New York.

 

5.     Counterparts. This Amendment may be executed in any number of
counterparts and by different parties and separate counterparts, each of which
when so executed and delivered, shall be deemed an original, and all of which,
when taken together, shall constitute one and the same instrument. Delivery of
an executed counterpart of a signature page to this Amendment by facsimile, pdf
or other similar method of electronic transmission shall be effective as
delivery of a manually executed counterpart of this Amendment.

 

6.     Entire Agreement. This Amendment, together with the Credit Agreement, and
all exhibits and schedules attached hereto and thereto, constitute the entire
agreement among the parties hereto pertaining to the subject matter hereof or
thereof, and any and all other written or oral agreements existing among the
parties hereto are expressly cancelled.

 

 

 

 

[Signature pages follow.]

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.

 

 

VARIATION BIOTECHNOLOGIES (US), INC.,

as the Borrower

 

By: /s/ Jeff Baxter                                                     

Name: Jeff Baxter

Title: Chief Executive Officer

 

 

 

VBI VACCINES INC.,

as Guarantor

 

By: /s/ Jeff Baxter                                                     

Name: : Jeff Baxter

Title: Chief Executive Officer

 

 

VARIATION BIOTECHNOLOGIES, INC.,

as Guarantor

 

By: /s/ Jeff Baxter                                                     

Name: Jeff Baxter
Title: Chief Executive Officer

 

 

[Signature Page to VBI – Perceptive Second Amendment to Credit Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 

 

Perceptive Credit Opportunities Fund, LP,
as the Lender

 

By: Perceptive Credit Opportunities GP, its general partner

 

By: /s/ Sandeep
Dixit                                                                 

Name: Sandeep Dixit
Title: Chief Credit Officer

 

By: /s/ James
Mannix                                                                  

Name: James Mannix
Title: Chief Operating Officer

 

 

[Signature Page to VBI – Perceptive Second Amendment to Credit Agreement]